DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In line 6 of claim 1, the recitation that the first impact absorption member is “integrally provided on one of the drive member and the inner tube” renders the claim indefinite because it appears the impact absorber is a separate member that is fastened to one of the drive member and the inner tube, whereas the action member (7) is integrally formed on the inner tube.

Allowable Subject Matter
Claims 1-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ishimura et al. (USPub 2019/0225255) disclose an inner tube (12) having an end portion to which a steering wheel of a vehicle is attached; a column housing (13) that houses the inner tube retractably along an axis of the inner tube; a drive mechanism (15-17) that is attached to the column housing, and causes the inner tube to perform a retraction operation via a drive member (18) that reciprocates along the axis; a first impact absorption member (20) that is integrally provided on one of the drive member and the inner tube, and includes a deformation portion; and an action member (21) that is provided on another of the drive member and the inner tube, acts on the deformation portion, and plastically deforms the deformation portion, but Ishimura et al. do not disclose wherein the drive member, the first impact absorption member, and the action member are fixed to one another by a single fixing member, and, when a predetermined pushing load along the axis acts on the inner tube, fixing between the first impact absorption member and the action member is released.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        10/11/2022